Citation Nr: 0832916	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-04 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an initial rating in excess of a 20 percent 
for a lower back disability.

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1998 to July 
2000, and from February 2003 to September 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Jurisdiction over the case was subsequently transferred to 
the RO and Insurance Center in Philadelphia, Pennsylvania

In one letter from the veteran and two letters from his 
representative received in February 2008, it was stated that 
the veteran was waiving his right of review by the agency of 
original jurisdiction of additional pertinent evidence that 
had been submitted to VA.  Remand for such review is 
therefore unnecessary.


REMAND

The most recent VA examination to determine the current 
degree of severity of the veteran's lower back disability 
took place in September 2005.  The neurological findings were 
normal on that examination.  A March 2006 private medical 
record indicates that the veteran had decreased sensation 
along the L5 dermatome of the right leg, as well as decreased 
strength in the right leg.  In a December 2006 statement, the 
veteran alleged that his back condition had continued to 
worsen in recent months.  In light of these circumstances, 
the Board has concluded that the veteran should be afforded 
another VA examination to determine the current degree of 
severity of his low back disability.

As to the right knee disability for which the veteran seeks 
to establish entitlement to service connection, there is 
conflicting medical evidence.  Service medical records and 
the reports of two VA examinations around the time of 
discharge support the veteran's contention that he developed 
a chronic right knee disability in service, but the most 
recent VA examination of the veteran, in September 2005, 
disclosed normal right knee findings.  In his January 2006 
substantive appeal, the veteran alleged that he still 
experiences pain and swelling in his right knee.  In light of 
these circumstances, the Board is also of the opinion that 
the veteran should be afforded another VA examination to 
determine the nature and etiology of any currently present 
right knee disability.

The Board also notes that the appellant has not been provided 
the notice required under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007) and 38 C.F.R. § 3.159(b) (2007) with respect to 
the disability-rating and effective-date elements of his 
claims.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include notice with 
respect to the effective-date and 
disability-elements of his claims in 
accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding records pertaining to 
treatment or evaluation of the veteran's 
lower back disability and right knee 
disability, to include any pertinent VA 
outpatient records for the period since 
October 2005.

3.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected low back 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.  
Any indicated studies, including an X-ray 
study and range of motion testing in 
degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  If neuropathy is present, 
the examiner should identify the nerve 
involved, and state whether there is 
complete or incomplete paralysis of the 
nerve.  If incomplete paralysis is 
present, the examiner should provide an 
opinion as to whether it is mild, 
moderate, moderately severe or severe.  
If muscle spasm or guarding is present, 
the examiner should state whether it is 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal 
kyphosis.  The examiner should assess the 
frequency and duration of any episodes of 
intervertebral disc syndrome disability, 
and in particular should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

4.  The RO or the AMC also should arrange 
for the veteran to be afforded an 
examination by a physician with 
appropriate expertise to determine to 
determine the nature and etiology of any 
currently present right knee disability.

The claims folder must be made available 
to and reviewed by the examiner, and the 
examiner should note such review in the 
examination report.  The examiner should 
specifically consider the evidence in 
favor of a positive diagnosis such as 
exists in the reports of September 2005 
VA general medical and joints 
examinations, a November 2003 service 
medical record, a June 2004 service 
medical examination, and a July 2004 
Medical Evaluation Board Summary.

If a right knee disability is diagnosed, 
the examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the disability is 
etiologically related to the veteran's 
military service.  

The rationale for all opinions expressed 
must be provided.

5.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 

6.  The RO or the AMC should also 
undertake any other indicated 
development.

7.  Thereafter, the RO or the AMC should 
readjudicate the issues on appeal in 
light of all pertinent evidence and legal 
authority.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue to the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims files are returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


